In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Kings County, entered October 24, 1974, in favor of defendants, upon a jury verdict, after a trial on the issue of liability only. Judgment reversed, without costs or disbursements, and new trial granted. At the trial, defense counsel insinuated, through attempted questioning, that the infant plaintiff used drugs, although no evidence of such use was presented, except for the infant plaintiff’s limited admissions that he had not used "soft drugs” for six months before the accident; no attempt was made to show that he had been under the influence of drugs at the time of the accident. Such questioning was improper and substantially prejudiced him (see Gorman v Goldman, 36 AD2d 767; Kohlmann v City of New York, 8 AD2d 598). Other defense arguments and summation tactics added to the prejudice, although such tactics, standing alone, might not have constituted grounds for reversal. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.